Title: From Benjamin Franklin to Chaumont, 19 May 1779
From: Franklin, Benjamin
To: Chaumont


Dear Sir,
Passy May 19. 1779.
I am sorry and very much ashamed of the Quarrel on Board the Alliance: But I beg you would not form an Opinion of the Americans in general from this Accident. Where a Number of Men of whatever Nation are together with little or nothing to do they are apt to be mutinous and quarrelsome. I hope when they are fully employ’d they will behave with more discretion and more good Nature to each other. At this Distance I cannot judge between them. They are now under the Orders of Commodore Jones, whose Authority exercised with Prudence and Temper, will I hope be sufficient to compose these Dissensions and re-establish good Order and Harmony among those People, and to him I must leave them.
I forwarded immediately your Letter to M. De Sartine and the Marquis de La Fayette. I suppose you have herewith their Answers.
I hear from Holland that a Bill of M. Holker fils, drawn on you and accepted, is gone back protested for Nonpayment. I suppose this Accident happened by your being out of Town. I am sorry I did not know of it in time to prevent its being return’d. I hear it is gone back to America via St Eustatia. As that is a round-about Voyage, a Letter from you by the Ambassador may reach Mr Holker before the Protest arrives, and you may by that means save his Credit. It is for this Reason I mention it.
With the sincerest Esteem, I am Dear Sir, Your most obedt humble Servant.
B Franklin
M. De Chaumont.
